                                    Case 2:20-cv-01056-JAM-DMC Document 15 Filed 12/10/20 Page 1 of 4


                                1 Natalie P. Vance, Bar No. 206708
                                  Ernest L. Weisss, Bar No. 109459
                                2 W. Jason Scott, Bar No. 222204
                                  KLINEDINST PC
                                3 801 K Street, Suite 2100
                                  Sacramento, California 95814
                                4 (916) 444-7573/FAX (916) 444-7544

                                5 Attorneys for DARREN KELLY and ALLTECK
                                  LIMITED PARTNERSHIP (erroneously sued as
                                6 ALLTECK LINE CONTRACTORS, INC.)
                                7 Michael A. Kelly, Bar No. 71460
                                  Richard H. Schoenberger, Bar No. 122190
                                8 Walkup, Melodia, Kelly & Schoenberger
                                  650 California Street, 26th Floor
                                9 San Francisco, CA 94108

                               10 Attorney for Plaintiffs J.P., a minor, by and
                                  through her guardian ad litem MEGANN PITTS,
                               11 and MEGANN PITTS
SACRAMENTO, CALIFORNIA 95814




                               12
  801 K STREET, SUITE 2100




                               13
       KLINEDINST PC




                               14                              UNITED STATES DISTRICT COURT
                               15              EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
                               16

                               17 J.P., a minor, by and through her Guardian Ad       Case No. 2:20-cv-01056-JAM-DMC
                                  Litem MEGANN P ITTS, and MEGANN
                               18 PITTS, individually,                                AMENDED STIPULATION AND
                                                                                      REQUEST TO EXTEND DEADLINES IN
                               19                Plaintiffs,                          PRETRIAL SCHEDULING ORDER;
                                                                                      [PROPOSED] ORDER
                               20         v.

                               21 ALLTECK LINE CONTRACTORS, INC.,
                                  and DARREN KELLY,
                               22
                                             Defendants.
                               23

                               24
                               25         Plaintiffs JP and MEGANN P ITTS (“Plaintiffs”), through their counsel
                               26 Walkup, Melodia, Kelly & Schoenberger, and Defendants ALLTECK LINE

                               27 CONTRACTORS, INC., and DARREN KELLY (hereinafter “Defendants”),

                               28 through their counsel Klinedinst PC, hereby stipulate and seek Court approval for
                                                                                  1
                                    AMENDED STIPULATION AND REQUEST TO EXTEND DEADLINES IN PRETRIAL SCHEDULING ORDER;
                                                                         ORDER
                                    Case 2:20-cv-01056-JAM-DMC Document 15 Filed 12/10/20 Page 2 of 4


                                1 the following:

                                2                                     STIPULATION
                                3         Since this Court’s Status (Pre-Trial Scheduling) Order of October 8, 2020, the
                                4 parties have exchanged written discovery. Although this is a motor vehicle accident

                                5 case, the injuries are complex and treatment is ongoing. Many medical disciplines

                                6 are involved. In this regard, the medical records are voluminous and current
                                7 treatment records are still needed for review by qualified professionals before

                                8 conducting independent medical examinations and preparing expert witness reports

                                9 required for disclosure.

                               10         Unforeseen issues in the discovery process, and further issues associated with
                               11 Covid 19, have resulted in delays in the subpoena process to obtain relevant medical
SACRAMENTO, CALIFORNIA 95814




                               12 records and documentation needed for expert review. This has prevented the Parties
  801 K STREET, SUITE 2100




                               13 from obtaining all the pertinent records such that additional time is needed to secure
       KLINEDINST PC




                               14 the medical and educational records, perform medical examinations, and to
                               15 complete expert reports.

                               16         The Parties request a 75 day continuance of all discovery deadlines in order to
                               17 complete additional discovery, obtain the necessary medical, education, and
                               18 treatment records, and to explore the possibility of settling and/or mediating

                               19 Plaintiffs' claims. Neither the Plaintiffs nor the Defendants have sought any

                               20 extensions of time from this Court in the litigation of this action.

                               21         Accordingly, the parties request to modify the Scheduling Conference Order
                               22 as follows:

                               23         (1) Discovery Cutoff Date: June 30, 2021;
                               24         (2) Dispositive Motion Filing Deadline: August 13, 2021;
                               25         (3) Dispositive Motion Hearing: September 28, 2021 at 1:30 P.M.;
                               26         (4) Joint Mid-Litigation Statement Filing Deadline: Fourteen (14) days prior
                               27            to the close of discovery;
                               28         (5) Final Pretrial Conference: November 12, 2021 at 11:00 a.m.;
                                                                              2
                                    AMENDED STIPULATION AND REQUEST TO EXTEND DEADLINES IN PRETRIAL SCHEDULING ORDER;
                                                                         ORDER
                                    Case 2:20-cv-01056-JAM-DMC Document 15 Filed 12/10/20 Page 3 of 4


                                1         (6) Jury/Bench Trial: January 10, 2022 at 9:00 a.m.
                                2

                                3 SO STIPULATED.
                                4

                                5                                          Walkup, Melodia, Kelly & Schoenberger
                                6
                                7

                                8
                                    DATED: December 9, 2020                By: /s/ Richard H. Schoenberger
                                                                               Richard H. Schoenberger
                                9                                              Plaintiffs J.P., a minor, by and through
                               10                                              her guardian ad litem MEGANN
                                                                               PITTS, and MEGANN PITTS
                               11
SACRAMENTO, CALIFORNIA 95814




                               12                                          KLINEDINST PC
  801 K STREET, SUITE 2100




                               13
       KLINEDINST PC




                               14
                               15   DATED: December 9, 2020                By: /s/ W. Jason Scott
                                                                               Natalie P. Vance
                               16                                              Ernest L. Weisss
                               17                                              W. Jason Scott
                                                                               Attorneys for Defendant
                               18                                              DARREN KELLY and ALLTECK
                               19                                              LIMITED PARTNERSHIP
                                                                               (erroneously sued as ALLTECK LINE
                               20                                              CONTRACTORS, INC.)
                               21
                               22

                               23

                               24
                               25

                               26

                               27

                               28
                                                                             3
                                    AMENDED STIPULATION AND REQUEST TO EXTEND DEADLINES IN PRETRIAL SCHEDULING ORDER;
                                                                         ORDER
                                    Case 2:20-cv-01056-JAM-DMC Document 15 Filed 12/10/20 Page 4 of 4


                                1                                         ORDER
                                2         Accordingly, for good cause and pursuant to the above Stipulation of the
                                3 Parties, IT IS HEREBY ORDERED that:

                                4         (1) Discovery Cutoff Date: June 30, 2021;
                                5         (2) Dispositive Motion Filing Deadline: August 13, 2021;
                                6         (3) Dispositive Motion Hearing: September 28, 2021 at 1:30 P.M.;
                                7         (4) Joint Mid-Litigation Statement Filing Deadline: Fourteen (14) days prior
                                8            to the close of discovery;
                                9         (5) Final Pretrial Conference: November 12, 2021 at 11:00 a.m.;
                               10         (6) Jury/Bench Trial: January 10, 2022 at 9:00 a.m.
                               11
SACRAMENTO, CALIFORNIA 95814




                               12
  801 K STREET, SUITE 2100




                                          IT IS SO ORDERED.
                               13
       KLINEDINST PC




                               14 DATED: December 9, 2020                    /s/ John A. Mendez
                               15                                            THE HONORABLE JOHN A. MENDEZ
                                                                             UNITED STATES DISTRICT COURT JUDGE
                               16

                               17

                               18

                               19

                               20

                               21

                               22

                               23

                               24

                               25

                               26

                               27

                               28
                                                                             1
                                    AMENDED STIPULATION AND REQUEST TO EXTEND DEADLINES IN PRETRIAL SCHEDULING ORDER;
                                                                         ORDER
